PER CURIAM.
The state appeals a departure sentence imposed by the trial court and argues that the reason given for the downward departure was not valid. After a psychological evaluation was presented, the trial court found that the defendant suffered from a mental disorder unrelated to his drug addiction. This is a valid reason for departure. See § 921.0Ó16(4)(d), Fla. Stat. (1997). We affirm, but remand to the trial court to file its written reasons for departing from the sentencing guidelines. See State v. Cruz, 710 So.2d 123 (Fla. 4th DCA 1998).
AFFIRMED and REMANDED to the trial court to file its written reason for imposing a downward departure sentence.
GUNTHER, TAYLOR and HAZOURI, JJ., concur.